DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed on 04/27/2022. Claim 1, 5-7, 9-10 are pending.  

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are moot due to new grounds of rejection.
Regarding Claim 5, the applicant argues that the claim 5 has been amended to include matter similar to allowable and now cancelled claim 4. The applicant also argues that the amended predetermined law portion in reference to the in driver’s line of sigh is based on the driver’s ocular points.
In response to the arguments the examiner respectfully disagrees.  The claim does not include any of the limitations of claim 4.    The examiner notes that the citation to the chapter II, section 12 is improper and it appears the applicant is improperly incorporating the details in this section.  The link provided in the specification is also incorrect.  The examiner has found this information however, the examiner would like to note that there is nothing in the is section that states driver’s line of sight is based on the driver’s ocular points and that the specification does not describe how this section is applied.  It is noted that this is an external reference is prior art since it was published in 2015. 
 	Regarding Claim 9, the applicant argues that the claim 9 has been amended to include matter similar to allowable and now cancelled claim 4. The applicant also argues that the amended eave portion.
	In response to the arguments the examiner respectfully disagrees.  The claim does not include any of the limitations of claim 4.  Also Claim 9 recites “a portion in its upper side, an edge of the portion” which are not defined in the specification.  It is unclear what this portion is and how it is less inclined.  It is unclear what a portion is and edge of the portion is therefore also unclear.  The applicant pointed to Figure 8 as the support which is unclear and did not provide a paragraph explaining the limitations.  The examiner reviewed Figure 5 and paragraph 0047.  Please review the language of the specification and clarify this language. 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “an edge …..an edge.”  The Office assumes –an edge…the edge--
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 (and corresponding dependent claims 6-7 and 10)  recites in a driver’s line of sight defined based on the “driver’s ocular points” described in Chapter II, section 12 of ECE?TRANSWP.29/2015/84.  The claim improperly incorporates limitations from an external reference.  It is noted the reference was not properly incorporated into the specification.  The limitation is not supported in the specification as to how the ocular points define the driver’s line of sight.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 (and corresponding dependent claims 6-7 and 10) is unclear.  Claim 5 (and corresponding dependent claims 6-7 and 10)  recites in a driver’s line of sight defined based on the “driver’s ocular points” described in Chapter II, section 12 of ECE?TRANSWP.29/2015/84.  The citation does not use the language driver’s line of sight and how the ocular points define the driver’s line of sight.  The claim improperly incorporates limitations from an external reference.  It is noted the reference was not properly incorporated into the specification.  The limitation is not described in the specification.  
	 
Claim 9 recites “a portion in its upper side, an edge of the portion” which are not defined in the specification.  It is unclear what this portion is and how it is less inclined. The claim limitation is reviewed as to the applicant’s Figures – see Figure 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watatsu et al (US 2019/0135180 and hereafter referred to as “Watatsu”) in view  of Basson et al (US 2009/0063053 and hereafter referred to as “Basson”) and Proposal for Supplement 2 to the 04 series of amendments to Regulation No. 46 (Devices for indirect vision) ( https://unece.org/DAM/trans/doc/2015/wp29/ECE-TRANS-WP29-2015-084e.pdf and hereafter referred to as “ECE”)
	Regarding Claim 5, Watatsu discloses a vehicle body structure, comprising: 
an image capturing apparatus configured to capture an image of a left- rearward area and a right-rearward area of a vehicle (Figures 1-4, 31, 32, Page 4, paragraph 0096-0097); and 
a display apparatus including a left-side display unit configured to display the left-rearward area and a right-side display unit configured to display the right-rearward area (Figure 3-4, 41-42, Page 4, paragraph 0096-0097), 
wherein when viewed in a first direction which is a direction from a vehicle rear side of a vehicle front side, the left- side display unit and the right-side display unit are respectively fixed at a left-side end part and a right-side end part of a vehicle cabin forward structure so as to be positioned higher than a center of a steering wheel and lower than an upper end of the steering wheel (Figure 3),
wherein, in a driver's line of sight, the left-side display unit and the right-side display unit are positioned in such a manner that an edge, on an inner side in the vehicle width direction, of one of the left-side display unit and the right-side display unit overlaps with the steering wheel (Figure 1, See also  Figure 3), and the display apparatus is configured to be capable of displaying a vehicle body on an edge, on the inner side in the vehicle width direction, of the left-side display unit and the right-side display unit, when in an initial state, and one of the left-side display unit and the right-side display unit, which is in a side of the steering wheel, displays the vehicle body so as to overlap with the steering wheel on its edge on the inner side in the vehicle width direction (Figure 1, See Figure 7A, 7B, Figure 3).
Watatsu is silent on the display units are positioned lower than an upper end of the steering wheel, the vehicle body structure further comprises an indicator configured to indicate a state of the left-side display unit and/or the right-side display unit, the indicator being provided below the left-side display unit and/or the right-side display unit and at a position away from the steering wheel in a vehicle width direction, in a driver’s line of sight defined based on the “driver’s ocular points” described in Chapter II, section 12 of ECE?TRANSWP.29/2015/84.  
Basson discloses the vehicle body structure further comprises an indicator configured to indicate a state of the left-side display unit and/or the right-side display unit, the indicator being provided below the left-side display unit and/or the right-side display unit and at a position away from the steering wheel in a vehicle width direction (Page 2, paragraph 0022, 0024).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Watatsu to include the missing limitation as taught by Basson in order to warn the driver when a vehicle is in the blind spot (Page 2, paragraph 0024) as disclosed by Basson.
The combination is silent on Watatsu is silent on the display units are positioned lower than an upper end of the steering wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to place left-side display unit and/or the right-side display unit are positioned lower than an upper end of the steering wheel, since it has been held unpatentable that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car.  See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to place any elements in the vehicle in any position, since it has been held unpatentable that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car. See MPEP 2144.04, VI, C.
Watatsu discloses wherein, in a driver's line of sight, the left-side display unit and the right-side display unit are positioned in such a manner that an edge, on an inner side in the vehicle width direction, of one of the left-side display unit and the right-side display unit overlaps with the steering wheel (Figure 1, See Figure 3). The combination is silent on in a driver’s line of sight defined based on the “driver’s ocular points” described in Chapter II, section 12 of ECE?TRANSWP.29/2015/84.
ECE discloses in a driver’s line of sight defined based on the “driver’s ocular points” described in Chapter II, section 12, the left-side display unit and the right-side display unit are positioned in such a manner that an edge, on an inner side in the vehicle width direction, of one of the left-side display unit and the right-side display unit overlaps with the steering wheel.  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Watatsu to include the missing limitation as taught by ECE in order to prevent the line of sight does not get blocked by an obstruction.
Regarding Claim 6, Watatsu, Basson and ECE disclose all the limitations of Claim 1. Watatsu discloses wherein, when viewed in the first direction, the left-side display unit and the right-side display unit are positioned higher than a lower end. The combination is silent on the left-side display unit and the right-side display unit are positioned lower than an upper end, of an instrument panel.  
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the left-side display unit and the right-side display unit are positioned lower than an upper end, of an instrument panel, since it has been held that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car. See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding Claim 8, Watatsu and Basson disclose all the limitations of Claim 1. 
Watatsu discloses wherein, the left-side display unit and the right-side display unit are fixed in an attitude inclined relative to the vehicle body front-and-rear direction in such a manner that the left-side display unit and the right-side display unit face inward in the vehicle width direction (Figure 3).  
Regarding Claim 10, Watatsu, Basson and ECE disclose all the limitations of Claim 5. Watatsu discloses further comprising: an instrument panel provided in the vehicle cabin forward structure (Figure 3, 11, Page 4, paragraph 0095); and a monitor, which differs from the instrument panel, configured to display map information and/or moving images (Page 4, paragraph 0095, 0099, 0230), wherein when viewed in the first direction, the left-side display unit is provided in left side of the instrument panel and the monitor, the right-side display unit is provided in right side of the instrument panel and the monitor-6- (Figure 3).  The combination is silent on the left-side display unit and the right-side display unit are between an upper edge and a - 26 -H1182716US0 I/P218-0875WOUS lower edge of the monitor.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to the left-side display unit and the right-side display unit are  between an upper edge and a - 26 -H1182716US0 I/P218-0875WOUS lower edge of the monitor, of an instrument panel, since it has been held that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car. See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watatsu in view of Basson and ECE, as applied to claim 1 above, further in view of Kim et al (US 2019/0315275 and hereafter referred to as “Kim”).
Regarding Claim 7, Watatsu, Basson  and ECE disclose all the limitations of Claim 5.  Watatsu discloses when the steering wheel is in a predetermined position and attitude, the left-side display unit and the right-side display unit are positioned higher than the center of the steering wheel (Figure 3). The combination is silent on the limitation.  Kim discloses wherein a position and an attitude of the steering wheel can be adjusted, and when the steering wheel is in a predetermined position and attitude and lower than the upper end of the steering wheel (Page 4, paragraph 0081).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Kim in order to adjust according to body size (Page 4, paragraph 0081) as disclosed by Kim.
The combination is silent on Watatsu is silent on the display units are positioned lower than an upper end of the steering wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to place left-side display unit and/or the right-side display unit are positioned lower than an upper end of the steering wheel, since it has been held unpatentable that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car.  See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watatsu et al (US 2019/0135180 and hereafter referred to as “Watatsu”) in view  of Basson et al (US 2009/0063053 and hereafter referred to as “Basson”) and Yong (US 2003/0227375).
	Regarding Claim 9, Watatsu discloses a vehicle body structure, comprising: 
an image capturing apparatus configured to capture an image of a left- rearward area and a right-rearward area of a vehicle (Figures 1-4, 31, 32, Page 4, paragraph 0096-0097); and 
a display apparatus including a left-side display unit configured to display the left-rearward area and a right-side display unit configured to display the right-rearward area (Figure 3-4, 41-42, Page 4, paragraph 0096-0097), 
wherein when viewed in a first direction which is a direction from a vehicle rear side of a vehicle front side, the left- side display unit and the right-side display unit are respectively fixed at a left-side end part and a right-side end part of a vehicle cabin forward structure so as to be positioned higher than a center of a steering wheel and lower than an upper end of the steering wheel (Figure 3),
wherein, in a driver's line of sight, the left-side display unit and the right-side display unit are positioned in such a manner that an edge, on an inner side in the vehicle width direction, of one of the left-side display unit and the right-side display unit overlaps with the steering wheel (Figure 1, See also  Figure 3), and the display apparatus is configured to be capable of displaying a vehicle body on an edge, on the inner side in the vehicle width direction, of the left-side display unit and the right-side display unit, when in an initial state, and one of the left-side display unit and the right-side display unit, which is in a side of the steering wheel, displays the vehicle body so as to overlap with the steering wheel on its edge on the inner side in the vehicle width direction (Figure 1, See Figure 7A, 7B, Figure 3), wherein, the left-side display unit and the right-side display unit are fixed in an attitude inclined relative to the vehicle body front-and-rear direction in such a manner that the left-side display unit and the right-side display unit face inward in the vehicle width direction (Figure 3).
Watatsu is silent on the display units are positioned lower than an upper end of the steering wheel, the vehicle body structure further comprises an indicator configured to indicate a state of the left-side display unit and/or the right-side display unit, the indicator being provided below the left-side display unit and/or the right-side display unit and at a position away from the steering wheel in a vehicle width direction, each of the left-side display unit and the right-side display unit is framed by a portion in its upper side, an edge of the portion being less inclined than a displaying face of each of the left-side display unit and the right-side display unit when viewed in the first direction.  
Basson discloses the vehicle body structure further comprises an indicator configured to indicate a state of the left-side display unit and/or the right-side display unit, the indicator being provided below the left-side display unit and/or the right-side display unit and at a position away from the steering wheel in a vehicle width direction (Page 2, paragraph 0022, 0024).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Watatsu to include the missing limitation as taught by Basson in order to warn the driver when a vehicle is in the blind spot (Page 2, paragraph 0024) as disclosed by Basson.
The combination is silent on Watatsu is silent on the display units are positioned lower than an upper end of the steering wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to place left-side display unit and/or the right-side display unit are positioned lower than an upper end of the steering wheel, since it has been held unpatentable that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car.  See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to place any elements in the vehicle in any position, since it has been held unpatentable that where the shifting the position would not modify the operation of the device, In reJapikse, 181 F.2d 1019, in order to make it more aesthetically pleasing for the driver of the car. See MPEP 2144.04, VI, C.

Yong discloses each of the left-side display unit and the right-side display unit is framed by a portion in its upper side, an edge of the portion being less inclined than a displaying face of each of the left-side display unit and the right-side display unit when viewed in the first direction (Page 4-5, paragraph 0051-0052).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Watatsu to include the missing limitation as taught by Yong in order to have a visor adjustable (Page 4-5, paragraph 0051-0052) as disclosed by Yong.
Allowable Subject Matter
Claim 1 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 10, 2022